Title: To Benjamin Franklin from Reculès de Basmarein & Raimbaux, 15 July 1777
From: Reculès de Basmarein & Raimbaux
To: Franklin, Benjamin


Monsieur
Bordeaux le 15. Juillet 1777
Vous avés temoigné a Notre Sieur de Basmarein de Paris, des inquietudes relativement a des plaintes portées sur notre place contre les capitaines ameriquains. Nous avons fait des perquisitions pour savoir si ces reproches pouvoient etre fondés. Nous avons apris avec Joye que tout le commerce est très favorablement disposé pour ceux de Votre Nation dont il n’a qu’à se louer. Si quelques Royalistes ont ecrit, c’est en secret et cette Demarche n’est point avouée par les Negotiants. Si nous decouvrons quelques uns de ces ecrivains obscurs, nous vous les designerons, mais ils auront soin sans doute de cacher des demarches faites pour leur attirer du mépris.
Vous savés sans doute Monsieur, les nouvelles suivantes attestées par le capitaine qui nous a apris l’arrivee du Marquis de la fayette.
On a apris par un capitaine ameriquain venant de Darmouth près de Rhode Island partit le 14 Juin et arrivé ici le 12 juillet que l’armée du General Wasington jointe avec celle du General Putnam, a attaqué celle du General Howe qui avoit joint celle du General Cornwalis dans Brunsvick. Ces derniers après une resistance male et vigoureuse, ont eté obligés de ceder le champ de Bataille aux ameriquains avec perte de trois mille hommes, tant tués que blessés ou prisonniers. Le fait est certain.
Une autre nouvelle que le capitaine ne donne pas pour aussi sure (ne l’ayant sue qu’au moment de son depart par la Voye Publique) est qu’il y a eu une seconde affaire dans laquelle Wasingthon et Putnam reunis ont attaqué de nouveau et presque detruit les deux armées reunies de Howe et Cornwalis, ces derniers ayant étés obligés de se retirer a Elisabeth Town a dix mille de New-york. Ce capitaine ajoute que si cette derniere circonstance est vraie comme il la croit au moment present, il ne reste pas un seul Royaliste a New-york. Wasinghton a ecrit de sa propre main une lettre circulaire aux habitans des provinces voisines concue en ces termes.
“Mes amis voici le moment decisif et unique d’avoir Votre Liberté, que Votre interet particulier ne vous fasse pas retarder un instant de Vous rendre sous mes Drapeaux et pour peu que Vous soyés disposés a faire Votre devoir, je vous donne ma Parole de purger le continent de nos plus cruels ennemis.”
Il y a eu encorre une affaire a Siconderage o[u les] Royalistes ont étés battus. Cette affaire n’est pas [d’une] grande concequence. Nous avons l’honneur d’etre avec un profond respect et le devouement le plus entier Monsieur Vos très humbles et très obeissants serviteurs
Recules DE Basmarein ET Raimbaux
 
Addressed: A Monsieur / Monsieur franklin en son / hotel / a Passy près Paris
Notation: Recules de Basmarin et Raimbaux. Bordeaux 15e juillet 1777.
